Citation Nr: 1104074	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-40 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than August 9, 2008, for 
additional compensation for a dependent spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 1966 
to November 1968 and from February 1970 to February 1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which established entitlement to additional 
compensation benefits for a dependent spouse effective December 
1, 2008.  Subsequently, an August 2009 rating decision 
established the effective date for additional compensation 
benefits for a dependent spouse as August 9, 2008.  

In November 2010, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of his 
testimony is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's original claim for service connection was 
received by VA on March 28, 2003; on this form he identified that 
he was married to his current wife.  

2.  A June 2008 RO rating decision effectuated the award of 
additional compensation benefits which resulted in a combined 
disability rating of 40 percent effective March 28, 2003.


CONCLUSION OF LAW

The criteria for an effective date of March 28, 2003, for the 
award of additional compensation because of the Veteran's 
dependent spouse have been met.  38 U.S.C.A. §§ 1115, 5101, 5110, 
5111 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.401 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

The Veteran filed his original claim for service connection on a 
VA form 21-526 which was received by VA on March 28, 2003.  On 
this form he filled out block number 13 indicating that his 
nearest relative was his wife who was residing at the same 
residence.  

The RO initially adjudicated the Veteran's claim in an August 
2003 rating decision which only granted service connection for a 
single disability with a combined disability rating of 10 
percent.  The Veteran perfected an appeal with respect to several 
issues.  As the appeal developed over the years, service 
connection was established for several other disabilities.  A 
November 2007 Board decision granted service connection for a low 
back disability.  As a result, a June 2008 RO rating decision 
effectuated the Board decision; the award of additional 
compensation benefits resulted in a combined disability rating of 
40 percent effective from the original date of claim for service 
connection, March 28, 2003.

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, birth 
of a child, or death of a dependent, provided that the statement 
contains: the date (month and year) and place of the event; the 
full name and relationship of the other person to the claimant.  
38 U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204(a)(1).  VA shall 
require corroborating evidence to verify a marriage where: the 
claimant does not reside within a state; the claimant's statement 
on its face raises a question of its validity; the claimant's 
statement conflicts with other evidence of record; or, there is a 
reasonable indication, in the claimant's statement or otherwise, 
of fraud or misrepresentation of the relationship in question.  
38 U.S.C.A. § 5124(c); 38 C.F.R. § 3.204(a)(2).  Failure to 
furnish the higher class of evidence, however, does not preclude 
the acceptance of a lower class if the evidence furnished is 
sufficient to prove the point involved.  38 C.F.R. § 3.204(b).

Except as otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened after a 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An award of additional compensation for dependents based on the 
establishment of a rating in the percentage specified by law for 
that purpose shall be payable from the effective date of such 
rating, but only if proof of dependents is received within one 
year from the date of such rating.  38 U.S.C.A. § 5110(f).  
Veterans having a 30 percent or more service- connected 
disability rating may be entitled to additional compensation for 
a spouse, dependent parents, or unmarried children under 18 (or 
under 23 if attending an approved school) or when prior to age 18 
the child has become permanently incapable of self-support 
because of mental or physical defect.  38 U.S.C.A. § 1115; 38 
C.F.R. § 3.4(b)(2).

Regarding additional compensation for dependents, the effective 
date will be the latest of the following dates:

(1) Date of claim; this term means the following listed 
in their order of applicability:

(i) Date of veteran's marriage,  . . . , if the 
evidence is received within 1 year of the event; 
otherwise.

(ii) Date notice is received of the dependent's 
existence, if evidence is received within 1 year of 
the Department of Veterans Affairs request.

(2) Date dependency arises.

(3) Effective date of the qualifying disability rating 
provided evidence is received within 1 year of 
notification of such rating action.

(4) Date of commencement of veteran's award.

38 C.F.R. § 3.401(b).

The earliest date for commencement of payment of an additional 
award of compensation for a dependent spouse is the first day of 
the month following the effective date.  38 C.F.R. § 3.31.

In this case, the record reflects that the RO received notice 
that the appellant had a spouse upon receipt of the original 
claim for service connection on March 28, 2003.  The record 
reflects that Veteran married his spouse in the 1990s which is 
prior to the 2003 claim for service connection.  The Veteran 
subsequently submitted a VA Form 21-686c, Declaration of Status 
of Dependents, which was received at the RO on August 9, 2008.  
This is the effective date that the RO has set for the award of 
additional compensation for a dependent spouse.  The regulation 
establishes a triggering mechanism for determining a potential 
effective date (date notice is received of the dependent's 
existence).  The regulation does not state from where or from 
whom the notice must originate, nor does it specify the exact 
information in the notice.  It is undisputed that the RO had 
notification that the Veteran had a wife who resided at the same 
address on the original claim form, VA Form 21-526.  With the 
exception of the actual date of marriage, the information 
submitted on March 28, 2003 met the requirements of 38 C.F.R. § 
3.204(a)(1).  Moreover, based upon the evidence of record the 
requirement of corroborating evidence to verify the marriage was 
not necessary as there was no indication to question the validity 
of the marriage.  See, 38 C.F.R. § 3.204(a)(2).

Accordingly, an effective date of March 28, 2003 for additional 
compensation for a dependent spouse is warranted.



ORDER

An effective date of March 28, 2003 for additional compensation 
for a dependent spouse is granted.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


